 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll our employees are free to become, remain, or to refrain from becomingor remaining, members of any labor organization except to the extent that thisright may be affected by an agreement in conformity with Section 8 (a) (3) ofthe National Labor Relations Act.POLYNESIAN ARTS, INC,Einployer.Dated--------------------By--------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof. and mustnot be altered, defaced, or covered by any other material.JERRYFAIRBANKS,INC. andSTUDIO CARPENTERSLOCAL 946, UNITEDBROTHERHOODOF CARPENTERS AND JOINERS OF AMERICA, AFLINTERNATIONAL ALLIANCE OF THEATRICAL AND STAGE EMPLOYEES ANDITS LOCAL UNION 44andSTUDIO CARPENTERS LOCAL 946, UNITEDBROTHERHOOD OF CARPENTERS AND JOINERSOF AMERICA, AFLJERRY FAIRBANKS, INC.andJACK A. BAER.Cases Nos. 21-CA-1090,21-CB-349, and 21-CA-1166.August 8, 1952Decision and OrderOn January 28, 1952, Trial Examiner Martin S. Bennett issued hisIntermediate Report in the above-entitled proceeding, finding, as setforth in the Intermediate Report attached hereto, that the Respondentshad not engaged in the unfair labor practices alleged in the complaintand recommending that the complaint be dismissed in its entirety.Thereafter, the charging Union filed exceptions to the IntermediateReportand asupporting brief.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase,and hereby adopts the findings, conclusions, and recommenda-tions of the TrialExaminer.'We agree with the Trial Examiner's finding that the RespondentCompany did not violate the Act by adopting a policy of hiring itsIThe request of the charging Union for oral argument is denied,inasmuch as the record,including the exceptions and brief,adequately present the issues and the positions of thepartiesWe note and correct the following Inadvertent inaccuracies in the Intermediate Report,which do not affect the Trial Examiner's findings nor our concurrence therein:(1)Thecorrect citation to the representation case referred to in section III, A,of the Report IsJerry Fairbanks,Inc..21-RC-1719; (2) the two versions of the terminal conversationbetween Latham and Price were given by the latter and not byLatham ;and (3)Pluso wasnot "laid off at the same time asPrice,"late inMarch1951, as Price was not employed atall by the Company during that month;itwas Gores, not Price,who was laid oft at orabout the same time as Pluso in the latter part of March.100 NLRB No. 87. JERRY FAIRBANKS, INC.557carpenters through IATSE, as well as through the charging Union.'There is insufficient evidence in the record that, in referring employeesto the Company, IATSE discriminated against nonmembers ofIATSE or that the Company declined to hire employees referred byIATSE unless they were, in fact, members of IATSE? Further-more, the evidence shows that the Respondent Company was utiliz-ing both unions as employment agencies and that they were virtuallythe only sources of carpenters in the area.There is no evidence thatthe Respondent Company refused to hire applicants from any othersource.OrderIT IS ORDEREDthat the complaint herein be, and it hereby is, dis-missedin its entirety.MEMBERPETERSONtook nopart inthe consideration of the aboveDecision and Order.S SeeThe Hunk,n Conkcy ConstructionCo , 95 NLRB 433 ;Pacific AmericanShipownersAssociation,90 NLRB 1099Intermediate Report and Recommended OrderSTATEMENT OF THE CASEUpon charges filed by Studio Carpenters Local 946, United Brotherhood ofCarpenters and Joiners of America, AFL, herein called Carpenters, againstJerry Fairbanks, Inc., herein called Respondent Company, and against Inter-national Alliance of Theatrical and Stage Employees and its Local Union 44,both herein called Respondent Union and IATSE, and on a charge filed by JackA. Baer, an individual, against Respondent Company, the General Counsel ofthe National Labor Relations Board, by the Regional Director for the Twenty-firstRegion (Los Angeles, California), caused the cases to be consolidated andissued a consolidated complaint dated October 17, 1951, against Respondents.The complaint alleged that Respondents had engaged in unfair labor practices,Respondent Company within the meaning of Section 8 (a) (1), (2), and (3)and Section 2 (6) and (7) of the National Labor Relations Act, 61 Stat. 136,herein called the Act, and Respondent Union within the meaning of Section 8 (b)(1) (A) and (2) and Section 2 (6) and (7) of the Act. Copies of the charges,consolidated complaint, the order consolidating cases, and notice of hearingthereon were duly served upon Respondents.Specifically, the complaint alleged (1) that Respondent Company had dis-charged and thereafter refused to reinstate five named employees 1 for the reasonthat they were not members of Respondent Union, and (2) that such acts ofdiscrimination had been caused by Respondent Union. In its answer, Re-spondent Union denied the commission of any unfair labor practices.Respond-ent Company affirmatively admitted, in its answer, that the five named employeeshad been laid off on or about the indicated dates because of lack of work, anddenied the commission of any unfair labor practices.ITheir names and alleged dates of discharge are as follows : Henry Bush, George Pluso,and Edward Gores, March 3, 1951, Benjamin Price, April 3, 1951, and Jack A. Baei,July 23, 1951. 558DECISIONSOF NATIONAL LABORRELATIONS BOARDPursuant to notice, a hearing was held at Los Angeles, California, from No-vember 13 through 16, 1951, before the undersigned Trial Examiner, Martin S.Bennett.All parties were represented by counsel, who participated in thehearing and who were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on the issues.Atthe close of the hearing ruling was reserved on a motion by Respondent Unionto dismiss the complaint ; this is disposed of by the findings hereinafter made.All parties were afforded an opportunity to argue orally and to file briefs and/orproposed findings or conclusions.The General Counsel presented argument, andbriefs have been received from all counsel save the General Counsel.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYJerry Fairbanks, Inc, is a Delaware corporation with its principal office atLos Angeles, California, where it is engaged in the production of motion picturesfor television, commercial, and industrial purposes, as well as a minor numberof short subjects for theatrical use.The Company, under the same name, wasoriginally a California corporation which changed its name in December 1950to Jerry Fairbanks Productions, Inc, but transferred its business and assetsto the Delaware corporation, which has continued to operate the business in thesame manner and form as its predecessorDuring the year 1950, Respondent Company's predecessor purchased equip-ment and film valued at approximately $200.000, of which 1(1 to 20 percent wasshipped direct to its place of business from points outside the State of California ;approximately 80 percent of the total purchases originated outside the State ofCalifornia.The motion pictures annually produced by the Company are valuedin excess of $750,000 and these are released for showing throughout the UnitedStates either by television or theater projectionIn excess of 50 percent ofthe revenues of the Company are derived from such activities outside the Stateof CaliforniaThe Board has previously exercised jurisdiction over the opera-tions of Respondent Company inJerry Fairbanks, Inc.,93 NLRB 898, and 96NLRB 1140, and the undersigned finds that Respondent Company is engagedin commerce within the meaning of the Act.II.THE ORGANIZATION INVOLVEDInternational Alliance of Theatrical and Stage Employees and its Local Union44, and Studio Carpenters Local 946, United Brotherhood of Carpenters andJoiners of America, AFL, are labor organizations admitting to membershipemployees of Respondent Company.IIITHE ALLEGED UNFAIR LABOR PRACTICESA. IntroductionIt is the contention of the General Counsel that the five persons named in thecomplaint, who were members of Carpenters, lost their employment with Re-spondent Company on the indicated dates as the result of the insistence byRespondent Union, IATSE, that the Company hire members of its organization.The purpose of such action on the part of IATSE, it is claimed, was to placeits own members on the payroll in order to qualify them to vote in a Boardelection scheduled to be held among the employees of the Company in this particu-lar unit which embraced workers engaged in carpentry and set construction. JERRY FAIRBANKS, INC.559With respect to prior representation of employees of the Company,the recorddisclosesthe following.The Company had been under contract withRespondentUnion for several years prior to the period material herein whichisMarchthrough July 1951.This contract covered employees engaged in maintenanceand set erection work and was signed by Local 44 of IATSE as well as its Local468.The jobs in question herein were originally subject to the jurisdiction ofLocal 468 of IATSE, although since November 1950, by decision of their inter-national president, the positions were transferred to the jurisdiction of Local44.In June of 1949, Respondent Company terminated its contract with Local 44.It is not clear just when in 1949 this termination was effective, but in any eventthere has been no contract with or recognition of any labor organization by theCompany since 1949.The representation case on which the General Counsel relies to establish thepurported discriminatory motive of IATSE, isJerry Fairbanks, Inc., supra.Carpenters tiled a representation petition on December 10, 1950,2 for an electionamong all employees performing work as carpenters, set constructors,millmen,millwrights, and woodworking machine operators.Hearings were held onMarch 20 and April 3, 1951.No election has been directed and it would appearthat the matter has been held in abeyance pending the disposition of the instantproceeding.One other factor may be noted at this point. The volume of the carpentrywork in question is of an elastic nature.While the Company generally had needfor two employees to perform this type of work, its practice was to call in severaladditional men when a picture was to be filmed. These additional men wouldwork for several days and then be laid off upon completion of the film.However,the two regular employees, who were members of Carpenters, wereusually re-tained.The largest number working at one time never exceeded six or sevenduring the period material herein. It is also undisputed that the Company canobtain employees who possess the particular skills needed for this type of workfromtwo sources only,Carpenters and IATSE.The General Counsel's positionis that members of IATSE were called in to work, whereas, absent the allegedlyunlawful pressure from IATSE, members of Carpenters and specifically thefive complainants herein would have received this work at such time as theirservices were required.The Company claims solely that it attempted to distribute this work equallyamong themembers of both labor organizations and Respondent Unionin effectclaims solely that it requested the Company to give its members opportunities atthis work.'B. The facts1.Favoritism to CarpentersLouis Latham was superintendent of construction during most of the periodmaterial herein.He was a member of Carpenters for many years and washired as a carpenter by the Company sometime in June of 1949.After 1 or 1%months, be was promoted to superintendent of construction and held this posi-tion until discharged inJulyof 1951 for reasons not material herein'2Erroneously appearing in this transcript as 19513 Carpenters refers to its members as carpenters or maintenance men, whereas IATSErefers to its members as set erectors.However, they were capable of performing thesame work and usually did.4Latham testified that he entered the Company's employ in 1948.His testimony wasvague and inconsistent in many respects and other evidence indicates that he was hiredin 1949.In any event,the year of his entry to the Company's employ is not material. 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe testimony of Latham clearly demonstrates that he followed a policy duringhis tenure as construction superintendent of employing solely members ofCar-penters.He uncontrovertedly testified that he had been given instructions tothis effect by Oscar Yerg, the art director of the Company and Latham's superior.And, in addition to this purported instruction, his testimony discloses that hewas not only a long-time member and supporter of Carpenters, but also favoredgiving them the work assignments. In fact, this is the crux of the GeneralCounsel's positio', herein, namely, that Carpenters received all the work assign-ments prior to the period material herein at which time a charge was made.There was no request to IATSE by the Company for employees prior to thepertinent period and subsequent to May 10, 1948.According to Assistant Busi-ness Agent Joseph Singleton of Local 44, on the latter date he referred twoemployees to the Company and there were no subsequent referrals.In sum, a policy was uniformly followed from 1949 until the spring of 1951of giving out these work assignments only toCarpenters.Latham's practicewas to call up the office of Carpenters and request employees as and whenneeded.On occasion, when he desired to recall a particular member of Carpen-ters whom he had previously requisitioned, Latham would telephone his homedirectly.But in either event, Carpenters was the sole source of supply forcarpenter, maintenance, or set erection employees until March of 1951, save forone occasion in December of 1950, to be discussed hereinafter.'2.The individual casesEdward Gores,a member of Carpenters, was hired by the Company an orabout March 13, 1951.The project to which he was assigned ended severaldays later and he was laid off. Gores was recalled to work on March 21and worked through March 22, at which time he was again laid off by Lathamwho informed him that he would be recalled when further work was available.On March 28 Gores went to the studio to pick up his pay check and noticeda stranger performing carpenter work. There were in fact two members ofIATSE, Knudsen and Updegraff, who had started work that very day. Lathaminformed Gores, according to the latter, that he had put on the two IATSEmembers to "balance things between the two labor organizations."Accordingto Latham, he had been instructed on March 27 to hire some members of IATSEfor a project which was about to commence, and he proceeded to telephone theIATSE office on that day for two men. There is no question but that theproject on which Gores had worked ended on March 22 and that the project onMarch 28 was another project."It appears that the contention of the General Counsel is that Gores wouldhave been utilized on the project which commenced on March 28, absent adiscriminatory motive on the part of the Company. In this connection, it isto be noted that Respondent Company did recall Gores to work approximately1 month after March 22, but that he declined the offer.5Although his conduct, in the view of the undersigned, would constitute unlawfulassistance to Carpenters, there is no evidence that any charges were filed with respecttheretoIt appears that there has been and is a jurisdictional battle between the labororganizations involved herein ; to what extent this influenced Latham's or the Company'spolicy would, however, be pure speculation.6Latham gave a number of versions in a roundabout and inconsistent manner concerningwhat took place during this periodThe more reliable of these, in the view of the under-signed. is a version which he gave after his recollection was refreshed by Inspection of arecord book he had maintained, although this testimony was also later changed.Whereverreliance is placed on the testimony of Latham, it is to that version. JERRY FAIRBANKS, INC.561Hemp Bush(also appearing in the transcript as Henley Bush) a member ofCarpenters, entered the employ of the Company on February 16, 1951.Heworked until March 5 and was laid off for approximately 5 days.Bush testifiedthat lie was recalled to work and did work until March 24, when Latham laidhim off, stating that he had to "put in 1. A men next Monday " Bush has notbeen called in to work since that dateThe Company records indicate, however, that no one started work in thisdepartment on the following Monday, March 26. In fact, as Latham testified,itwas not until March 27 that Studio Manager Holton instructed him to there-after hire the same number of I. A members as Carpenter members. Lathamalso testified that Molton had spoken to him in a similar vein on March 16, butthe record demonstrates that Latham had disregarded this earlier instruction,having hired Carpenter members thereafterThus, the undersigned concludesthat there was no basis for Latham's statement to Bush that lie had to hire I. A.men on Monday, March 26, as the record does not bear hint out.Moreover,the direction to hire and the hiring of I. A. members on March 27, do not, inthe view of the undersigned, constitute under these circumstances an unfairlabor practice, as is hereinafter discussedBenjamin Pi ice, amember of Carpenters, entered the employ of the Companyin December 1950.He worked some days during December, was laid off, andthen went to work at a nearby plant. Price performed no work for the Com-pany during 1951 until on or about April 3, when he sought out Latham andrequested work.Latham stated that he could use him and put him to work on April 3However, Latham informed him that evening that he would have to releasehim.The testimony of Latham provides two versions of the terminal conversa-tion.In the first, Latham stated, "The pressure is on again.We will haveto lay you off . . We expect some work to come up soon and we will putyou back."Latham, in that version, provided no explanation of the term "pres-sure."He later gave another version, testifying that lie informed Price, "T1iepressure has been put on.We will have to keep some of the set erectors(I.A.members) and pay you guys off (Carpenter members) but as soon asthere is an opening I will put you back." As is apparent, the second versionintroduces IATSL as the moving factor behind the "pressure."The surrounding facts, however, do not lend support to the General Counsel'scase.For the Company had also hired on April 3, along with Price, a memberof I. A. by the name of Cox ; and he too was laid off on the evening of April, 3together with Price.Nor was Price replaced by a member of I. A. at the time.There were no new hirings until April 11 when two I. A members, Nelson andSiegel, were called in for 1 day's work.This de nonstrates that the project towhich Price and Cox had been assigned was in fact complete.George Pluso,a member of Carpenters, entered the employ of the Companyon March 13, 1951, together with Edward Gores whose case has been discussedabove.The two men were laid off approximately 4 days later because of lackof work ; Pluso was given several days' work on or about March 21 and 22 andwas laid off at the same time as Price.He was called into work on April 3and was released that night by Latham, who informed him that he would berecalled when there was more work.''Presumably the General Counsel relies hereon on the conversation between Price andLatham on the evening of April 3, which is set forth above in the discussion of Price'scase.Pluso attributed, statements to Latham to the effect that he was required to hire1.A. members, but was vague concerning the date of the conversation. 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDPluso, however,was recalled to work in mid-June and worked 21 days duringJune and July.He was again laid off but was called back in October 1951.In fact, he was still working for the Company at the time of the bearing. Itis assumed that the General Counsel seeks a remedy in this case restricted tothose portions of 1951 when Pluso was not working for the Company.Jack Baer, amember of Carpenters, entered the employ of the Company, inhis most recent term, in October 1950.He worked steadily until July 23, 1951,save for a layoff of several weeks in late May and June.Baer was consideredby Latham as his number two man, this meaning that all other workers in theunitwould be laid off,save one, Maxwell, before Baer would be released.Latham was discharged late in July and was replaced by Foreman Reed. Twodays later,on July 23,Reed informed Baer that work would be slow for a weekor 10 days and that he was to be laid off. Baer testified that an I A. memberwas laid off at the same time and it appears from the records that this wasone Savage.Baer was recalled on August 25 and was still working for the Company atthe time of the hearing.Savage was not recalled. According to Baer, therewere but two employees working in the unit during the month of his layoff,Maxwell and an I. A. member;Baer thereafter became the third man on thepayroll.It is assumed that the theory of the General Counsel is that Baerreceived a discriminatory layoff of approximately 1 month in that an I. A. mem-ber was retained in his place.3.ConclusionsThe five complainants herein were hired by the Company as a result of thediscriminatory policy in favor of Carpenters followed since 1949 by Superintend-ent Latham,himself a Carpenter member.There is no question,and the Gen-eral Counsel expressly contends,that Latham had regularly hired carpentersfrom one source only, namely Carpenters;in fact, his case is bottomed on thetheory that Respondent Company would have continued this practice absentIATSE Interference.But as the only other source of skilled help was IATSE,this policy perforce deprived members of the latter of employment opportunitiesat the plant.As demonstrated,this one-sided policy in favor of Carpenters con-tinued until March of 1951.Latham has attributed various statements to company officials,includingPresident Fairbanks,Studio Manager Molton,and the latter's successor, Pagel.These are all uncontroverted.The sum and substance of them is that fromMarch 1951 on, the Company would abandon its discriminatory policy of favoringCarpenters and would thereafter hire and employ equally from the sole twosources of labor supply.That this decision may have resulted from pressure byIATSE is deemed to be immaterial.The fact is that on this record,the Companypromulgated a new nondiscriminatory policy.Nor is it a distinction of any sub-stance that on occasion,the respective members of the two groups may have beenused separately on alternate projects, rather than simultaneously on the sameproject.Controlling herein is the premise,conceded to be suchby theGeneralCounsel, that this employer could obtain his skilled labor supply from these twosources alone.While it is true that the Company was thus in the position of obtaining em-ployees through the hiring hall facilities of a labor organization,IATSE, withoutany agreement providing for union security,the case of the General Counsel isbottomed upon the continued use of similar facilities provided by Carpenters.Furthermore,the record does not establish with any degree of certainty whether JERRY FAIRBANKS, INC.563or not these labor organizations refused to refer other than their own membersfor employment at the Company. Cf.Hunkin-Conkey ConstructionCo., 95 NLRB433.In sum, the Company from 1949 to March 1951 was in the position of activelyleading support to Carpenters, conduct which normally would be found to beviolative of Section 8 (a) (1), (2), and (3) of the Act.Under these circum-stances, dictated by a labor supply restricted to the two labor organizations, theCompany adopted a policy of nondiscrimination which was completely consonantwith the objectives of the Act. In effect, the position of the General Counselreduces itself to a contention that the prior discriminatory policy should havebeen retained!All of the conversations attributed by Latham to management representativesrefer to the hiring of IATSE members and maintaining an equal amount of themembers of the two organizations as employees. Significantly, none of these con-versations with Latham were followed by a layoff of any of the Carpenters andtheir replacement with I. A. members on the same project. Finally, the testi-mony of Latham, even if fully credited, despite its repeated contradictions, doesnot under the circumstances herein present disclose evidence of unlawfulconduct!Accordingly, the undersigned is of the belief and finds that RespondentCompany, by adopting and applying the above-described policy with respect tothe hiring and employment of carpenter and set construction personnel, has not,on this record, discriminated against the five complainants herein. It is like-wise found that Respondent Union has not engaged in conduct violative of theAct by causing or attempting to cause Respondent Company to discriminateagainst its employees or by restraining or coercing employees in the exerciseof the rights guaranteed by the Act.One other matter may be mentionedDuring Respondent's cases, it developedthat Respondent Company utilizes an employment notice form which is filledout by the construction superintendent when hiring employees.The formhas a line which reads "Local No." and has a space beside the phrase for inser-tion of a number by the superintendent. It is used when craft employeesare hired by the studio. The record does not disclose whether the employeeis actually asked for this information, although in view of the manner in whichthe company obtains the employees for carpentry and maintenance work, thiswould hardly seem necessary. The complaint does not allege the use of thisform to be an unfair labor practice.Moreover, according to the uncontroverted testimony of Assistant SecretaryKenneth Rossal of the Company, as supported by payroll records, members8 Certain testimony by Latham attributed to Molton,on one occasion,the instruction tolay off IATSE men and replace them with Carpenters. Elsewhere, Latham testified thatone man wasthus replaced.If the General Counsel's theory be valid, it would follows th,itin this instance,which appears to have taken place in April1951, a finding of discrimina-tion would lie againstCarpenters.°There is testimonyby Baer and Pi ice to the effect that in December of 1950, theywere laid off on a Monday by Latham, replaced by IATSE members forthwith, but recalledon the following Friday when the IATSE men were released. Save for thisisolatedinstance,no membersof Carpenters were actually replaced on a current project bymembersof IATSE.Moreover, the General Counsel conceded at the hearing that he didnot urgethat this December conduct, which was beyond the purview of the complaint, be found anunfair labor practiceThe company records for the weeks of October 20 and 27, 1951, do show aninflux ofbIATSE personnel which abated prior to the instant hearingThis was not litigated andin any event would be pertinent solely in thecasesof those two of the complainants notreinstated or offered reinstatement.227260-53-vol. 100-3 7 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the two labororganizationsare not paidon the same basis.While bothorganizations seek and receive the same hourly rate of pay, members ofCarpenters receive time and one-half for hours worked inexcess ofsix daily;whereas members of IATSE do not receive the higher rate until the daily hourshave exceeded eight.Thus,-based upon an 8-hour day, carpentersreceive ahigher daily rate of pay.According to Rossal, this information relative towhichorganization the employee is affiliated with is provided by the superintendentsolely for theassistanceof the payroll department in computing payrolls. Itwould appear that these varying overtime pay practices are promulgated bythe respective labor organizations and not the Company.Under the foregoingcircumstances, the undersignedmakesno finding of an unfair labor practicepredicated upon the use of this form.The undersigned will therefore recommend that the complaint be dismissedin its entirety.Upon the basis of the foregoing findings of fact, and upon the entire recordin the case, the undersigned makes the following :CONCLUSIONS OF LAW1. -The operations of Respondent Company affect commerce within the mean-ing ofSection 2(6) and(7) of the Act.2. International Alliance of Theatrical and Stage Employees and its' LocalUnion 44,and Studio Carpenters Local 946,United Brotherhood of Carpentersand Joiners of America,AFL, are labor organizations within the meaning ofSection 2(5) of the Act.3.Respondent Company has not engaged In unfair labor practices withinthe meaningof Section8 (a) (1), (2),and (3)of the Act.4.RespondentUnionhas not engaged in unfair labor practices within themeaning ofSection 8(b) (1) (A) and (2) of the Act.[Recommendations omitted from publication In this volume.]I ,IIEEM MANUFACTURING COMPANYandINTERNATIONALBROTHERHOODOF ELECTRICAL WORKERS, LOCAL UNION 11, AMERICAN FEDERATIONOF LABOR, PETITIONER.Cave No. 21-RC-2516. August 8, 1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Fred W. Davis, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Styles and Peterson].i1At the hearing the Employer moved to dismiss the petition on the ground that theunit sought by the Petitioneris inappropriate.For the reasons expressed in paragraphnumbered4, infra,his motion is denied.100 NLRB No. 88.